

117 HR 333 IH: Disabled Veterans Tax Termination Act
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 333IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Mr. Bishop of Georgia introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to permit retired members of the Armed Forces who have a service-connected disability rated less than 50 percent to receive concurrent payment of both retired pay and veterans disability compensation, to extend eligibility for concurrent receipt to chapter 61 disability retirees with less than 20 years of service, and for other purposes.1.Short titleThis Act may be cited as the Disabled Veterans Tax Termination Act.2.Concurrent receipt of both retired pay and veterans’ disability compensation for military retirees with compensable service-connected disabilities(a)Inclusion of Retirees With Service-Connected Disabilities Rated Less Than 50 PercentSection 1414(a) of title 10, United States Code, is amended—(1)by striking Compensation in the subsection heading and all that follows through Subject and inserting Compensation.—Subject;(2)by striking qualifying service-connected disability and inserting service-connected disability; and(3)by striking paragraph (2).(b)Inclusion of disability retirees with less than 20 years of serviceSection 1414(b) of title 10, United States Code, is amended—(1)in paragraph (1), by striking member retired and inserting qualified retiree who is retired; and(2)by striking paragraph (2) and inserting the following new paragraph:(2)Disability retirees with less than 20 years of serviceThe retired pay of a qualified retiree who is retired under chapter 61 of this title with fewer than 20 years of creditable service is subject to reduction under sections 5304 and 5305 of title 38, but only by the amount (if any) by which the amount of the member’s retired pay under such chapter exceeds the amount equal to 2½ percent of the member’s years of creditable service multiplied by the member’s retired pay base under section 1406(b)(1) or 1407 of this title, whichever is applicable to the member..(c)Conforming amendments reflecting end of Concurrent Receipt phase-In periodSection 1414 of title 10, United States Code, is further amended—(1)in subsection (a), as amended by subsection (a) of this section, by striking the final sentence;(2)by striking subsection (c) and redesignating subsections (d) and (e) as subsections (c) and (d), respectively; and(3)in subsection (d), as so redesignated, by striking paragraphs (3) and (4).(d)Clerical Amendments(1)Section headingThe heading for section 1414 of title 10, United States Code, is amended to read as follows:1414.Members eligible for retired pay who are also eligible for veterans’ disability compensation: concurrent payment of retired pay and disability compensation.(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 71 of title 10, United States Code, is amended to read as follows:1414. Members eligible for retired pay who are also eligible for veterans’ disability compensation: concurrent payment of retired pay and disability compensation..(e)Conforming amendment reflecting subsection redesignationSection 1413a(f) of title 10, United States Code, is amended by striking Subsection (d) and inserting Subsection (c).(f)Effective DateThe amendments made by this section shall take effect on the first day of the first month beginning after the date of the enactment of this Act and shall apply to payments for months beginning on or after that date.